09-2995-ag
         Li v. Holder
                                                                                       BIA
                                                                                  Weisel, IJ
                                                                               A099 654 826
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 2nd day of November, two thousand ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                PIERRE N. LEVAL,
10                PETER W. HALL,
11                     Circuit Judges.
12       _______________________________________
13
14       WENYU LI,
15                      Petitioner,
16
17                      v.                                      09-2995-ag
18                                                              NAC
19
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL
22                Respondent.
23       ______________________________________
24
25       FOR PETITIONER:               Oleh R. Tustaniwsky, Brooklyn, New
26                                     York.
27
28       FOR RESPONDENT:               Tony West, Assistant Attorney
29                                     General; Anthony P. Nicastro, Senior
30                                     Litigation Counsel; Yanal Yousef,
31                                     Trial Attorney, Office of
32                                     Immigration Litigation, Civil
33                                     Division, United States Department
34                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Wenyu Li, a native and citizen of China,

 6   seeks review of a June 12, 2009, order of the BIA affirming

 7   the November 13, 2007, decision of Immigration Judge (“IJ”)

 8   Robert D. Weisel denying Li’s application for asylum,

 9   withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).    In re Wenyu Li, No. A099 654 826

11   (B.I.A. June 12, 2009), aff’g No. A099 654 826 (Immig. Ct.

12   N.Y. City Nov. 13, 2007).   We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15       Under the circumstances of this case, we review the

16   IJ’s decision as supplemented by the BIA’s decision.    See

17   Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The

18   applicable standards of review are well-established.

19   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562

20   F.3d 510, 513 (2d Cir. 2009).

21       As a preliminary matter, Li has not meaningfully

22   challenged the agency’s determinations that: (1) he was not


                                     2
 1   subject to past persecution; (2) he failed to establish

 2   eligibility for CAT relief; and (3) his experiences with

 3   China’s family planning policies do not establish his

 4   eligibility for asylum or withholding of removal.

 5   Accordingly, we do not review those findings.   See Yueqing

 6   Zhang v. Gonzales, 426 F.3d 540, 545 n.7 (2d Cir. 2005).

 7       Li does challenge the determination that he did not

 8   establish a well-founded fear of persecution based on his

 9   parents’ practice of Falun Gong and his Christianity.

10   Substantial evidence supports the agency’s conclusion that

11   Li failed to demonstrate a well-founded fear of future

12   persecution.   The agency credited his testimony that his

13   parents were Falun Gong practitioners and that he was a

14   Christian, but found that Li did not have a well-founded

15   fear of persecution as a result.   Li asserts that this was

16   error because the Country Reports show that those believed

17   to be Falun Gong practitioners or Christians are subject to

18   persecution in China.

19       In the absence of past persecution, an asylum applicant

20   must show that he or she has a well-founded fear of future

21   persecution by showing that he or she subjectively fears

22   persecution and that this fear is objectively reasonable.


                                   3
 1   Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

 2   To demonstrate objective reasonableness, the applicant must

 3   show that a “reasonable person in the petitioner’s

 4   circumstances would fear persecution if returned to his

 5   native country.”   Huang v. INS, 421 F.3d 125, 128 (2d Cir.

 6   2005).   A fear is objectively reasonable “even if there is

 7   only a slight, though discernible, chance of persecution.”

 8   Diallo v. INS, 232 F.3d 279, 284 (2d Cir. 2000).

 9       Addressing Li’s claim of persecution based on his

10   religion, the agency reasonably found that, while

11   historically many Christians have been persecuted in China,

12   Li had not established that he would himself be persecuted

13   or unable to practice there, particularly considering the

14   fact that his family did practice Christianity in China for

15   many years.   Li points to the repression of other Christians

16   in China and the government’s closure of his local church

17   because it harbored Falun Gong practitioners.   However, Li

18   has not shown with specific facts that there is persecution

19   of Christians in his locality or that he would be singled

20   out for persecution.   See Huang, 421 F.3d at 128 (noting

21   that an applicant must demonstrate that a “reasonable person

22   in the petitioner’s circumstances would fear persecution if

23   returned to his native country” (emphasis added)).   The fact


                                   4
 1   that Li has practiced Christianity in China since birth

 2   without being subject to persecution suggests that he will

 3   not face future persecution.

 4       The agency also reasonably found that Li had not shown

 5   that the government had any interest in persecuting him

 6   based on his parents’ Falun Gong beliefs.     Li argues that

 7   the agency erroneously failed to consider whether the

 8   Chinese authorities imputed to him the political opinions of

 9   his parents.   However, the agency did consider practice of

10   Falun Gong by the parents, but determined that Li’s fear of

11   persecution on that basis was not objectively reasonable.

12   The fact that Li’s church was shut down because it provided

13   shelter to Falun Gong practitioners does not establish that

14   he, as an individual, has been singled out as a suspected

15   Falun Gong practitioner.     See id.   Similarly, the

16   authorities’ treatment of Li after his parents’

17   disappearance does not show that they suspect him of

18   practicing Falun Gong.     Although the police questioned him

19   in an effort to locate his parents, he was never detained,

20   mistreated, or brutalized. Li asserted that an excessive

21   fine was imposed for his family planning violation by reason

22   of his parents’ Falun Gong practice; but he provided no

23   evidence to support that contention or to show that the fine


                                     5
 1   constituted persecution.   See Guan Shan Liao v. U.S. Dep’t

 2   of Justice, 293 F.3d 61, 70 (2d Cir. 2002).

 3       Given the lack of evidence of past persecution and the

 4   lack of evidence that someone in Li’s particular

 5   circumstances would be persecuted, the agency reasonably

 6   found that Li failed to sustain his burden of proving a

 7   well-founded fear of future persecution and thus failed to

 8   establish his eligibility for asylum.     See 8 C.F.R.

 9   § 1208.13; Huang, 421 F.3d at 128.    Li therefore necessarily

10   failed to meet the higher burden required to succeed on a

11   claim for withholding of removal.     See Paul v. Gonzales, 444

12   F.3d 148, 156 (2d Cir. 2006); Gomez v. INS, 947 F.2d 660,

13   665 (2d Cir. 1991).

14       For the foregoing reasons, the petition for review is

15   DENIED.   As we have completed our review, any stay of

16   removal that the Court previously granted in this petition

17   is VACATED, and any pending motion for a stay of removal in

18   this petition is DISMISSED as moot.     Any pending request for

19   oral argument in this petition is DENIED in accordance with

20   Federal Rule of Appellate Procedure 34(a)(2), and Second

21   Circuit Local Rule 34.1(b).

22                                 FOR THE COURT:
23                                 Catherine O’Hagan Wolfe, Clerk
24
25
26



                                    6